UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1452


QIHUI HUANG,

                Plaintiff - Appellant,

          and

SHIELD OUR CONSTITUTIONAL RIGHTS AND JUSTICE, INCORPORATED,

                Plaintiff,

          v.

PHILIP E. CULPEPPER,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-00089-DKC)


Submitted:   August 22, 2011             Decided:   September 21, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Qihui Huang, Appellant Pro Se.   Andrew Radding, Geoffrey W.
Washington, ADELBERG, RUDOW, DORF & HENDLER, LLC, Baltimore,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Qihui Huang appeals the district court’s order denying

her motion for an extension of time in which to file a second

motion for reconsideration.         We have reviewed the record and

find   no   reversible   error.      Accordingly,        we   affirm      for    the

reasons stated by the district court.             Huang v. Culpepper, No.

8:10-cv-00089-DKC     (D.   Md.   Apr.    20,   2011).        We   deny    all    of

Huang’s pending motions.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument      would     not    aid    the

decisional process.

                                                                          AFFIRMED




                                     3